UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-2986



In Re: LEEVY'S FUNERAL HOME,

                                                             Debtor.
_________________________


GLORIA Y. LEEVY; GREGORY K. LEEVY,
                                                         Appellants,

          versus


G. WILLIAM MCCARTHY,
                                                Trustee - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-95-2288-3-17, BK-94-75327)

Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gloria Y. Leevy, Gregory K. Leevy, Appellants Pro Se. William Earl
Calloway, Sr., Eleanor Katherine Wells, ROBINSON, MENDOZA, BARTON,
MCCARTHY & CALLOWAY, P.A., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellants appeal from the district court's order dismissing

as moot their appeal from the bankruptcy court's orders authorizing

the sale of Leevy's Funeral Home, Inc. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Leevy
v. McCarthy, Nos. CA-95-2288-3-17; BK-94-75327 (D.S.C. Oct. 12,

1995). Further, we grant Appellee's motion to strike exhibits which

are not part of the record on appeal and deny Appellee's motion to

strike the supplement to Appellants' informal brief. We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3